 
1. Contract ID Code:
Firm-Fixed-Price

 
2. Amendment/Modification No.
P00042

 
3. Effective Date
2009DEC28
 
4. Requisition/Purchase Req. No.
SEE SCHEDULE

 
5. Project No.


6. Issued By:
Code: W56HZV

 
U.S. ARMY CONTRACTING COMMAND AMSCC-TAC-ADEC
JUSTIN A. MASON (586)282-7564
WARREN, MICHIGAN 48397-5000
HTTP: //CONTRACTING. TACOM.ARMY.MIL
EMAIL: JUSTIN.A.MASON@US.ARMY.MIL
 
7. Administered By:
Code: S3309A

 
DCMA LONG ISLAND
605 STEWART AVENUE
GARDEN CITY, NY 11530-4761
SCD: A         PAS: 2005SEP23 ADP PT: HQ0337
 
8. Name and Address of Contractor
AMERICAN DEFENSE SYSTEMS, INC.
230 DUFFY AVENUE, UNIT A
HICKSVILLE, NY 11801-3641
 
TYPE OF BUSINESS: Other Small Business Performing in U.S.
 
9A. Amendment Of Solicitation No.
 
9B. Dated (See Item 11)
 
10A. Modification Of Contract/Order No.
W56HZV-05-D-0382
 
10B. Dated (See Item 13)
2005OCT07
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
12. Accounting And Appropriation Data
NO CHANGE TO OBLIGATION DATA

 
 

--------------------------------------------------------------------------------

 
 
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS
KIND MOD CODE:W
C. This Supplemental Agreement Is Entered Into Pursuant to Authority Of:
MUTUAL AGREEMENT OF PARTIES
E. IMPORTANT: CONTACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ____ COPIES
TO THE ISSUING OFFICE.
 
14. Description of Amendment/Modification
SEE SECOND PAGE FOR DESCRIPTION
Contract Expiration Date: 2010OCT07
 
15A. Name And Title of Signer
 
15B. Contractor/Offeror
 
15C. Date Signed
 
16A. Name And Title Of Contracting Officer
KATHLEEN A. LAMBERT
KATHLEEN.LAMBERT@US.ARMY.MIL (586)282-6802
 
16B. United States of America
By /signed/
 
16C. Date Signed 2009DEC28

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 2 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
SECTION A - SUPPLEMENTAL INFORMATION
 
DEPARTMENT OF THE ARMY
UNITED STATES ARMY CONTRACTING COMMAND
TACOM CONTRACTING CENTER
6501 EAST 11 MILE ROAD
WARREN, MICHIGAN 48397-5000
 
REPLY TO THE ATTENTION OF:
 
AMSCC-TAC-ADEC
 
Mr. Gary Evans
VP for Contract Administration
American Defense Systems, Inc
292 Garrisonville Road, Suite 201
Stafford, Virginia 22554
 
Dear Mr. Evans:
 
This letter constitutes an Undefinitized Contract Action (UCA) and signifies the
intent of the U.S. Army TACOM Contracting Center to execute a definitive
Firm-Fixed-Price Letter Contract Modification with your company for delivery of
supplies as set forth in the UCA, upon the terms and conditions states therein,
which are incorporated into and made part of this UCA.
 
You are directed to proceed immediately and to commence performance of work, and
to pursue such work with all diligence to the end that supplies may be delivered
or the services performed within the time specified in the Letter Contract
Modification, or if no time is specified, at the earliest practicable date.
Additionally, you shall obtain such approvals in respect of commitments
hereunder as may be specified in the contract.
 
In accordance with the clause entitled Contract Definitization you shall submit
a proposal to the Government for the items and services covered by this letter.
Your proposal shall be supported by cost breakdown reflecting the factors
outlined in the suggested format attached, and such other information as may be
specified herein. A certificate of current cost and pricing data shall be
submitted upon agreement of contract price.
 
Please indicate your acceptance of the foregoing by signing this letter and
returning it with all supporting documentation to TACOM, AMSCC-TAC-ADEC, ATTN:
Kathleen A. Lambert.
 
This Letter Contract Modification is entered into pursuant to 10.U.S.C. 2304 (2)
and the required justification and approval has been executed.
 
Kathleen A. Lambert
Contracting Officer
 
EXECUTED AS OF THE DATE SHOWN BELOW:
 
for American Defense Systems, INC
 
Name: _____________________________
 
Title: ______________________________
 
Signature: __________________________
 
Date: ______________________________

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 3 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
The purpose of modification P00042 to contract W56HZV-05-D-0382 is to:
 
1. Incorporate the Undefinitized Contract Action (UCA)letter on page 2 into this
contract.
 
2. Add the Scope of Work (SOW) for the D7G Dozer and Hydraulic Excavator (HYEX)
Crew Protection Kits (CPK’s) in section C under paragraphs C.1 through C.3.
 
3. Establish the following CLINs:
 
a.        CLIN 0085HA - D7G Dozer CPK & PLL
b.        CLIN 0085HC - D7G & HYEX OCONUS crating
c.        CLIN 0095HA - HYEX CPK & PLL
 
4. The CLINS’s will be valued at $3,226,703.46 , which equals 49 percent of
ADSI’s not-to-exceed the price of $6,585,109.10 for this effort. The price will
be negotiated and definitized within 180 days of this contract modification and
includes the following:
 
a.        CLIN 0085HA - D7G Dozer CPK & PLL
b.        CLIN 0085HC - D7G & HYEX OCONUS crating
c.        CLIN 0095HA - HYEX CPK & PLL


5. Add the following Clauses:
 
52.216-23 - Execution and Commencement of work (APR 1984)
 
52.216-24 - Limitation of Government Liability (APR 1984)
 
252.217-7027 - Contract Definitization (OCT 1998)
 
52.246-4025 - Higher- Level Contract Quality Requirement - TACOM Quality System
Requirement (May 2005)
 
52.246-4040 - Drawings for inspection (TACOM AUG 2007)
 
252.211-7006 - Radio Frequency Identification (FEB 2007)
 
252.211-7003 - Item Identification and Valuation (AUG 2008)
 
6. Update the following clause:
 
2.211-4016 - CARC Paint-Pretreatment Requirements for Ferrous, Galvanized and
Aluminum Surfaces (DEC 05)
 
7. Modification P00042 is a bilateral agreement.
 
8. Except as provided by modification P00042, all other terms and conditions
remain unchanged and in full force and effect.
 
***END OF NARRATIVE A00042***

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 4 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.



ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
     
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS
                                         
0085
 
SECURITY CLASS:   Unclassified
                                           
0085HA
 
D7G DOZER CPK & PLL
     
LO
      $ 6,585,109.10                                
NOUN: DOZER CPK & PLL
                                                 
The quantity for the D7G Dozer CPK & PLL is 72 EA.
                                                 
The limitation for government liability for CLIN 0085HA is $3,226,703.46, which
represents 49% of proposed ceiling price of $6,585,109.10.
                                                 
(End of narrative B001)
                                             
0085HC
 
D7G & HYEX OCONUS CRATING
 
72
 
LO
  $
**NSP**
 
$
**NSP**
                                 
Per Section C, Scope of Work, C.1.1
                                                 
0095HA
 
HYEX CPK
 
12
 
EA
  $
**NSP**
  $
**NSP**
                                 
Per Section C, Scope of Work, C.1.1
                                                     
(End of Narrative B002)
                     


 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 5 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
 
C.1 General:
 
C.1.1 The purpose of this effort is to have the Contractor build and deliver Add
on Armor (AoA) Crew Protection Kits (CPK) for the D7G Dozer and HYEX . The
contractor shall also build and deliver kits of spare parts defined below as
Prescribed Load List kits, and Authorized Stockage List kits.
 
C.1.2 References: The following standards are incorporated into this contract to
the extent that they are referenced:
 
MIL-STD-209K
 
FED-STD-595C
 
These are available at: http://assist.daps.dla.mil/quicksearch/
 
C.2 Hardware Requirements:
 
C.2.1 The Contractor shall produce the D7G Dozer Add on Armor (AoA) Crew
Protection Kits (CPK), AoA Kit NSN: 2540-01-538-9976, Cage: 31UG4, Part Number:
CPKD7G and HYEX Add on Armor (AoA) Crew Protection Kits (CPK), AoA Kit NSN:
2540-01-542-1260, Cage: 19207, Part Number: DTA184000.
 
Each kit shall include:
 
C.2.1.1 A list of kit contents.
 
C.2.1.2 A set of installation instructions will be provide with each kit.
 
C.2.2 The Contractor shall produce Authorized Stockage List sets of parts in
accordance with Attachment 0001.
 
C.2.3 The Contractor shall produce Prescribed Load List sets of parts in
accordance with Attachment 0002. One PLL kit shall be overpacked with each CPK
kit.
 
C.2.4 All components shall be painted Tan 686, color number 33446 in accordance
with FED-STD-595C, except that fasteners (e.g. bolts, screws, washers and nuts)
need not be painted.
 
C.2.5 The Contractor shall mark each side of each shipping container with an Add
on Armor placard that will be supplied by the government.
 
C.3 MANAGEMENT
 
The Contractor shall promptly report to the Government Procuring Contracting
Officer and Administrative Contracting Officer any problems that may result in
the Contractor failing to meet the contractual delivery schedule.
 
**END OF NARRATIVE C0003***

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 6 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
SECTION E - INSPECTION AND ACCEPTANCE
 
Status
 
Regulatory  Cite
 
Title
 
Date
             
E-1 CHANGED
 
52.246-4025
 
HIGHER-LEVEL CONTRACT QUALITY
 
MAY/2005
   
(TACOM)            
 
REQUIREMENT—TACOM QUALITY
           
SYSTEM REQUIREMENT
   

 
(a)  As the contractor, you shall implement and maintain a quality system that
ensures the functional and physical conformity of all products or services you
furnish under this contract. Your quality system shall achieve (i) defect
prevention and (ii) process control, providing adequate quality controls
throughout all areas of contract performance.
 
(b)  Your quality system under this contract shall be in accordance with the
quality system indicated by an X below:
 
o ISO 9001:2000 (tailored: delete paragraph 7.3) or comparable quality system
 
x ISO 9001:2000 (untailored) or comparable quality system
 
o IS0 9001:2000 (tailored or comparable quality system
 
If you intend to use a system comparable to ISO 9001:2000, please identify your
quality system below. You may use an in-house quality system, or one based on a
commercial, military, national, or international system.
 
_________n/a_____________________________________________
 
In addition to identifying your proposed system in the space above, you must
attach a description of this system to your offer in response to the
solicitation, so that we can assess its suitability. If you receive a contract
award, your proposed system will be required by the contract.)
 
(c)  Certification of compliance or registration of the quality system you
identify above, by an independent standards organization or auditor does not
need to be furnished to us under this contract. However, you may attach a copy
of such certification with your offer in response to the solicitation, as proof
of system compliance.
 
(d)  At any point during contract performance, we have the right to review your
quality system to assess its effectiveness in meeting contractual requirements.
 
[End of Clause]
 
Status
  Regulatory  Cite  
Title
 
Date
             
E-2 ADDED
  52.211-4016  
CARC PAINT-PRETREATMENT REQUIREMENTS
 
DEC/2005
       
FOR FERROUS, GALVANIZED AND
   
 
 
(TACOM)                     
 
ALUMINUM SURFACES
   

 
(a) Ferrous and galvanized surfaces shall be cleaned and pretreated with a Type
1, zinc phosphate system per TT-C-490. Alternate pretreatment systems for
ferrous substances must meet the performance tests specified in paragraphs
3.5.7, 3.5.8, 4.2.7, and 4.2.8 of TT- C-490.
 
Corrosion resistance tests on steel substrates will be conducted on a monthly
basis using two test coupons. This test frequency shall begin once the process
has been found to be in statistical control.
 
Unless otherwise specified, MIL-P-53022 and -53030 primers on steel substrates
shall be salt spray tested for 336 hours (ASTM B117) . All electrocoat primers
on steel substrates shall be tested for 1000 hours. Test coupons shall be
scraped at a 30 degree contact angle (approximate), with a one inch
(approximate) metal blade such as a putty knife, between 24 and 168 hours after
removal from the neutral salt spray cabinet for coupon evaluation. All TT-C-490E
(Type I) zinc phosphate pretreatment systems must be documented and approved by
the procuring activity prior to use. The procedure containing all the elements
specified in paragraph 3.2 of TT-C-490 shall be available for review at the
applicator’s facility.

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 7 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
The prime contractor shall notify the procuring activity no less than 45 days
prior to start of pretreatment and painting that the procedure is available for
review and approval. Qualification will consist of verification that the process
with its controls can meet the performance requirements in the specification.
 
Re-qualification of the process shall be required if the process is changed
outside the limits defined in the TACOM letter of system approval provided to
the application facility.
 
Note: Zinc phosphate systems for galvanized surfaces require different controls
than those for steel. Hot dipped galvanized surfaces are highly prone to
chloride contamination from the galvanizing flux process. This contaminant must
be removed prior to pretreatment for the coating system to pass these
performance tests. The test coupons must duplicate the production painting
process as closely as possible. If production is force cured, test coupons shall
be cured in an identical manner.
 
(b)   Qualification and control of pretreatment systems for galvanized
substrates shall be performed using Accelerated Corrosion Test protocol
contained in GM 9540P rather than salt spray. Test coupons with pretreatment and
primer only shall be cured for seven days, and then scribed through the primer
to the substrate. After 40 cycles of test exposure, the test coupons shall be
scraped at a 30 degree contact angle (approximate), with a one inch
(approximate) metal blade such as a putty knife, both parallel and perpendicular
to the scribe after removal from the test chamber for coupon evaluation. There
shall be no more than 3 mm of corrosion, blistering, or loss of paint adhesion
from the scribe line and no more than 5 blisters in the field with none greater
than 1 mm diameter. This test shall be performed at three month intervals (two
test coupons) to ensure that the process remains in control.
 
(c)    Aluminum substrates require a chromate conversion coating per MIL-C-5541E
(or alternate, see note below). If any other alternate pretreatment is
considered, it must pass 120 cycles of GM9540P with a design of experiments test
matrix approved by the procuring activity. After completion of the cyclic salt
environment exposure, the panels shall be scraped as described above, and shall
have no more than 0.5 mm paint loss (creep-back) from the scribe. In addition,
there shall be no more than 5 blisters in the field with none larger than 1mm
diameter. After completion of the 120 cycle corrosion resistance test
evaluation, each test panel will be subjected to cross hatch tape test (ASTM
D3359, method b 6 cut pattern. minimum tape adhesion rating of 45 oz. per inch
of width) and shall be done no closer than 12 mm from any panel edge or the
scribe. The removal of two or more complete squares of primer shall constitute
failure. Any alternate system must demonstrate its ability to pass both
corrosion and adhesion tests on 5 consecutive days of production to be
considered acceptable.
 
For information purposes:
 
Note: The only alternative products which have demonstrated their ability to
meet these requirements for 5000 and 6000 series aluminum alloys are Alodine
5200 and Alodine 5700. Documented process controls shall be established which
comply with the manufacturer’s technical bulletin. Spray-to-waste systems will
require fewer process controls than an immersion process.
 
(d)    The use of TT-C-490E Type III: Vinyl Wash Primer (DOD-P-15328) has
hexavalent chromium content and high VOC level. Bonderite 7400 is an approved,
environmentally friendly alternative for wash primer. The application and
control process shall be documented. This product is subject to the same salt
spray requirements as a zinc phosphated product. The number of process controls
for this product is dependent upon its method of application. The specific
controls shall be in agreement with the product manufacturer’s technical
bulletin to provide the level of performance required for zinc phosphated
substrates. Spray-to-waste applications will require fewer process controls than
an immersion process.
 
(e)     Acceptance of production painted parts is contingent upon the painted
surface meeting the dry film thickness and cross hatch adhesion requirements.
The CARC painted surface shall be free of any blisters, pores or coverage voids.
 
(End of Clause)
 
Status
  Regulatory Cite  
Title
 
Date
             
E-3 ADDED
 
52.246-4048
 
DRAWINGS FOR INSPECTION
 
AUG/2007
   
 (TACOM)
 
 
   

 
When requested, the Contractor shall make available to the Government Inspector,
the drawings and specifications to which the product was manufactured. Upon
completion of product inspection and acceptance by the Government Inspector, all
drawings and specifications will be returned to the Contractor.
 
(End of
Clause)                                                                    

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 8 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
SECTION F - DELIVERIES OR PERFORMANCE
 
Status
 
Regulatory Cite
 
Title
 
Date
                 
F-1 ADDED
 
252.211-7006
 
RADIO FREQUENCY IDENTIFICATION
 
FEB/2007
                 
F-2 CHANGED
 
252.211-7003
 
ITEM IDENTIFICATION AND VALUATION
 
AUG/2008
 

 
(a) Definitions. As used in this clause
 
“Automatic identification device” means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.
 
“Concatenated unique item identifier” means
 
(1)   For items that are serialized within the enterprise identifier, the
linking together of the unique identifier data elements in order of the issuing
agency code, enterprise identifier, and unique serial number within the
enterprise identifier; or
 
(2)   For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.
 
“Data qualifier” means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.
 
“DoD recognized unique identification equivalent” means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/pdi/uid/iuid_equivalents.html.
 
“DoD unique item identification” means a system of marking items delivered to
DoD with unique item identifiers that have machine- readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.
 
“Enterprise” means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.
 
 “Enterprise identifier” means a code that is uniquely assigned to an enterprise
by an issuing agency.
 
“Governments unit acquisition cost” means
 
(1)      For fixed-price type line, subline, or exhibit line items, the unit
price identified in the contract at the time of delivery;
 
(2)      For cost-type or undefinitized line, subline, or exhibit line items,
the Contractors estimated fully burdened unit cost to the Government at the time
of delivery; and
 
(3)      For items produced under a time-and-materials contract, the Contractors
estimated fully burdened unit cost to the Government at the time of delivery.
 
“Issuing agency” means an organization responsible for assigning a
non-repeatable identifier to an enterprise (i.e., Dun & Bradstreets Data
Universal Numbering System (DUNS) Number, GS1 Company Prefix, or Defense
Logistics Information System (DLIS) Commercial and Government Entity (CAGE)
Code).
 
“Issuing agency code” means a code that designates the registration (or
controlling) authority for the enterprise identifier.
 
“Item” means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 9 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
“Lot or batch number” means an identifying number assigned by the enterprise to
a designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.
 
“Machine-readable” means an automatic identification technology media, such as
bar codes, contact memory buttons, radio frequency identification, or optical
memory cards.
 
“Original part number” means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.
 
“Parent item” means the item assembly, intermediate component, or subassembly
that has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.
 
“Serial number within the enterprise identifier” means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.
 
“Serial number within the part, lot, or batch number” means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.
 
“Serialization within the enterprise identifier” means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.
 
“Serialization within the part, lot, or batch number” means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.
 
“Unique item identifier” means a set of data elements marked on items that is
globally unique and unambiguous. The term includes a concatenated unique item
identifier or a DoD recognized unique identification equivalent.
 
“Unique item identifier type” means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html.
 
(b)      The Contractor shall deliver all items under a contract line, subline,
or exhibit line item.
 
(c)      Unique item identifier.
 
(1)  The Contractor shall provide a unique item identifier for the following:
 
(i)      All delivered items for which the Governments unit acquisition cost is
$5,000 or more.
 
(ii)      The following items for which the Governments unit acquisition cost is
less than $5,000:
 
Contract Line,
Subline, or
Exhibit Line
 
Item Number
 
Item Description
         
__n/a
 
n/a
 
n/a
         
__n/a
 
n/a
 
n/a
         
__n/a
 
n/a
 
n/a

 
(iii)     Subassemblies, components, and parts embedded within delivered items
as specified in Attachment Number 0001.
 
(2) The unique item identifier and the component data elements of the DoD unique
item identification shall not change over the life of the item.
 
(3) Data syntax and semantics of unique item identifiers. The Contractor shall
ensure that

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 10 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:
 
(A) Application Identifiers (AIs) (Format Indicator 05 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.
 
(B) Data Identifiers (DIs) (Format Indicator 06 of ISO/IEC International
Standard 15434), in accordance with ISO/IEC International Standard 15418,
Information Technology EAN/UCC Application Identifiers and Fact Data Identifiers
and Maintenance and ANSI MH 10.8.2 Data Identifier and Application Identifier
Standard.
 
(C) Text Element Identifiers (TEIs) (Format Indicator 12 of ISO/IEC
International Standard 15434), in accordance with the Air Transport Association
Common Support Data Dictionary; and
 
(ii) The encoded data elements of the unique item identifier conform to the
transfer structure, syntax, and coding of messages and data formats specified
for Format Indicators 05, 06, and 12 in ISO/IEC International Standard 15434,
Information Technology Transfer Syntax for High Capacity Automatic Data Capture
Media.
 
(4) Unique item identifier.
 
(i) The Contractor shall
 
(A) Determine whether to
 
(1)      Serialize within the enterprise identifier;
 
(2)      Serialize within the part, lot, or batch number; or
 
(3)      Use a DoD recognized unique identification equivalent; and
 
(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; DoD recognized unique identification equivalent; and
for serialization within the part, lot, or batch number only: original part,
lot, or batch number) on items requiring marking by paragraph (c) (1) of this
clause, based on the criteria provided in the version of MIL-STD-130,
Identification Marking of U.S. Military Property, cited in the contract
Schedule.
 
(ii) The issuing agency code
 
(A)  Shall not be placed on the item; and
 
(B)   Shall be derived from the data qualifier for the enterprise identifier.
 
(d) For each item that requires unique item identification under paragraph (c)
(1) (i) or (ii) of this clause, in addition to the information provided as part
of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:
 
(1) Unique item identifier.
 
(2) Unique item identifier type.
 
(3) Issuing agency code (if concatenated unique item identifier is used).
 
(4) Enterprise identifier (if concatenated unique item identifier is used).
 
(5) Original part number (if there is serialization within the original part
number).
 
(6) Lot or batch number (if there is serialization within the lot or batch
number).
 
(7) Current part number (optional and only if not the same as the original part
number).

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 11 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
(8) Current part number effective date (optional and only if current part number
is used).
 
(9)   Serial number (if concatenated unique item identifier is used).
 
(10) Governments unit acquisition cost.
 
(11) Unit of measure.
 
(e) For embedded subassemblies, components, and parts that require DoD unique
item identification under paragraph (c) (1) (iii) of this clause, the Contractor
shall report as part of, or associated with, the Material Inspection and
Receiving Report specified elsewhere in this contract, the following
information:
 
(1)       Unique item identifier of the parent item under paragraph (c) (1) of
this clause that contains the embedded subassembly, component, or part.
 
(2)       Unique item identifier of the embedded subassembly, component, or
part.
 
(3)       Unique item identifier type.**
 
(4)       Issuing agency code (if concatenated unique item identifier is
used).**
 
(5)       Enterprise identifier (if concatenated unique item identifier is
used).**
 
(6)       Original part number (if there is serialization within the original
part number).**
 
(7)       Lot or batch number (if there is serialization within the lot or batch
number).**
 
(8)       Current part number (optional and only if not the same as the original
part number).**
 
(9)       Current part number effective date         (optional and only if
current part number is used).**
 
(10)     Serial number           (if concatenated unique item identifier is
used).**
 
(11)     Description.
 
** Once per item.
 
(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the datea submission procedures at
 
http: //www.acq.osd.mil/dpap/pdi/uid/data_submission_information.html
 
(g) Subcontracts. If the Contractor acquires by subcontract, any item)s) for
which unique item identification is required in accordance with paragraph ( c)
(1) of this clause, the Contractor shall include this clause, including this
paragraph (g) in the applicable subcontract(s).
 
(End of clause)
 
F.1 ATTENTION GOVERNMENT TRANSPORTATION PERSONNEL: Process shipments under this
contract in accordance with DCMA Information Memorandum No. 05-077 available at
http://guidebook.dcma.mil/61/dc05-077.htm.
 
***END OF NARRATIVE F0003***

 
 

--------------------------------------------------------------------------------

 
 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIIN W56HZV-05-D-0382    MOD/AMD P00042
Page 12 of 12
Name of Offeror or Contractor  AMERICAN DEFENSE SYSTEMS, INC.

 
SECTION I - CONTRACT CLAUSES
 
Status
  Regulatory  Cite  
Title
 
Date
                 
I-1 CHANGED
  52.216-23  
EXECUTION AND COMMENCEMENT OF WORK
 
APR/1984
 

 
The Contractor shall indicate acceptance of this letter contract by signing
three copies of the contract and returning them to the Contracting Officer not
later than 5 JAN 2009 Upon acceptance by both parties, the Contractor shall
proceed with performance of the work, including purchase of necessary materials.
 
(End of Clause)
 
I-2 CHANGED
  52.216-24  
LIMITATION OF GOVERNMENT LIABILITY
 
APR/1984
 

 
(a)      In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $3,226,703.46 dollars.
 
(b)      The maximum amount for which the Government shall be liable if this
contract is terminated is $3,226,703.46 dollars.
 
(End of Clause)
 
I-3 CHANGED
  252.217-7027  
CONTRACT DEFINITIZATION
 
OCT/1998
 

 
(a) A letter contract modification is contemplated. The Contractor agrees to
begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit a Firm Fixed Price proposal and
cost or pricing data supporting its proposal.
 
(b) The schedule for definitizing this contract action is as follows:


Beginning of Alpha Effort
 
9 DEC 2009
Submission of Proposal
 
16 DEC 2009
Target date of Definitization
 
5 APR 2010

 
(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with Subpart 15.4
and Part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.
 
(1) After the Contracting Officers determination of price or fee, the contract
shall be governed by
 
(i)     All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost- reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);
 
(ii)    All clauses required by law as of the date of the Contracting Officers
determination; and
 
(iii)        Any other clauses, terms, and conditions mutually agreed upon.
 
(2) To the extent consistent with paragraph (c) (1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.
 
(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated firm fixed price in no event to exceed $6,585,109.10.


(End of clause)

 
 

--------------------------------------------------------------------------------

 